Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim amendments overcoming the previously presented 35 USC 112b, 35 USC 102a1 and 35 USC 103 rejections (see office action dated 8/3/2021) have been fully considered and are persuasive, and those rejections are withdrawn.  

Claim Objections
Claims 2, 6, 11, and 18 are objected to because of the following informalities: 
Claim 2: “a flowable aqueous solution” should read “[[a]] the flowable aqueous solution” in view of the amendments to claim 1.
Claim 6: “the first water soluble polymer precursor” and “the second water soluble polymer precursor” should read “a first water soluble polymer precursor” and “a second water soluble polymer precursor”, respectively, as they have not been previously recited in this claim. 
Claim 11: “the free radical initiator” should read “a free radical initiator” as it has not been previously recited in this claim. 
Claim 18: “the first or second source solution” should read “a first or second source solution” as they have not been previously recited. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (14, 15, 18), 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), 17 and 19, respectively, of U.S. Patent No. 9,289,536 in view of Khosravi et al. (US 7,872,068; “Khosravi”). Claims (1), 17, and 19 of ‘536 claim the invention of instant claims (14,15,18), 17, and 19, respectively, but fails to expressly claim that the method is for treatment of an aneurysm. Khosravi discloses that it is well known to treat an aneurysm by inserting an expandable member into the aneurysm, the expandable  in view of Khosravi for the predictable result of occluding the aneurysm by expansion of the expandable member via a mixture that hardens once in place after delivery into the expandable member.  Regarding the limitations found in claims (1), 17, and 19 of '536 which are not found in claims (14, 15, 18), 17, and 19 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claims 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18, 17, and 14, respectively, of U.S. Patent No. 10,201,638. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14, 15, 16, 17, 18, and 19 are merely broader than claims 12, 13, 15, 18, 17, and 14, respectively, of ‘638 and are therefore “anticipated” by claims 12, 13, 15, 18, 17, and 14, respectively, of ‘638. Regarding the limitations found in claims 12-15, 17, and 18 of ‘638 which are not found in claims 14-19 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claims (1-4, 21-23), 6, 7, 8, 9, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), 3, 6, 7, 8, 9, 11, and 5 respectively, of U.S. Patent No. 10,201,638 in view of Khosravi et al. (US 7,872,068). Claims (1), 3, 6, 7, 8, 9, 11, and 5 claim the invention of instant claims (1-4, 21-23), 6, 7, 8, 9, 10, 12, and 13 including an expandable member, a tube in fluid communication with the space inside the expandable . 
Khosravi discloses an expandable member intended to be inserted into an aneurysm, the expandable member thereafter expanded by filling the expandable member with a mixture of polymer precursors and a free radical initiator that polymerize to form a hardened material within the aneurysm (col. 3, ll. 22-30; col. 2, ll. 10-20; col. 9, ll. 20-col. 10, ll. 22). Khosravi discloses that the expandable member may be an inflatable, and may comprise a balloon, or a double-walled balloon (col. 9, ll. 20-42). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of claims 1, 3, 5-9 and 11 of ‘536 to form the expandable member from an inflatable single-walled or double-walled balloon in view of Khosravi’s teachings that such construction of an expandable member intended to be placed in an aneurysm and filled with material that hardens within the aneurysm is known and satisfactory.  Regarding claim 23 of the instant application, expandable member of claim 1 of ‘638 is “adapted for delivery into and expansion within the patient”, but claim 23 does not expressly include that the expandable member is “configured to be implantable within the patient”. Khosravi teaches that it is known to implant an expandable member filled with a hardenable material within an aneurysm in order to occlude/treat the aneurysm (see entire document, esp. col. 3, ll. 3-30). Therefore, such a modification to the invention of claim 1 of ‘638 would have been obvious to one of ordinary skill in the art in order to provide a permanent treatment for the aneurysm. Regarding the limitations found in claims 1, 3, 5-9, and 11 of ‘638 which are not found in claims 1-4, 6-10, 12, and 21-23 of the instant invention, once an applicant has received a patent for a .

Allowable Subject Matter
Claim 11 is objected to for the minor informality noted above (see Claim Objections section) and as being dependent upon a rejected base claim, but would be allowable if rewritten to address the minor informalitiy and in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6-10, 12-19, and 21-23 would be allowable if the minor informalities noted above in the “Claim Objections” section are addressed and if a proper terminal disclaimer is filed to overcome the nonstatutory double patenting rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 1/25/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771